Order entered November 25, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00209-CV

                       FLUOR INTERCONTINENTAL, INC., Appellant

                                               V.

                                  DAVID DAWSON, Appellee

                        On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-15340

                                           ORDER
        The reporter’s record in this appeal was requested by appellant on December 20, 2012

and was due to be filed February 15, 2013. Despite multiple follow-up communications from

appellant, multiple directives from this Court to file the record, and a November 5, 2013 order

from this Court directing that arrangements be made for a substitute reporter if necessary so that

the record could be filed by November 15, 2013, Vielica Dobbins, Official Court Reporter of the

134th Judicial District Court, has yet to file the record and has not otherwise communicated with

the Court. Accordingly, we ORDER court reporter Vielica Dobbins to file the reporter’s record

by DECEMBER 5, 2013. We further ORDER that Vielica Dobbins not sit as a court reporter

until she has filed the record.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dale Tillery, Presiding Judge, 134th Judicial District Court; Vielica Dobbins; and

counsel for all parties.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE